Exhibit 10.1

 

 

 

 

--------------------------------------------------------------------------------

 

 

TRANSACTION AGREEMENT

 

among

 

ONEOK, INC.,

an Oklahoma corporation,

 

WESTAR ENERGY, INC.,

a Kansas corporation,

 

and

 

WESTAR INDUSTRIES, INC.,

a Delaware corporation

 

Dated as of August 4, 2003

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TRANSACTION AGREEMENT

 

TRANSACTION AGREEMENT, dated as of August 4, 2003 (this “Agreement“) among
ONEOK, Inc., an Oklahoma corporation (the “Company“), WESTAR ENERGY, Inc., a
Kansas corporation (“Parent“), and WESTAR INDUSTRIES, Inc., a Delaware
corporation and a wholly owned direct subsidiary of Parent (the “Shareholder“).

 

W I T N E S S E T H:

 

WHEREAS, the parties desire for the Shareholder to effect an underwritten public
offering (the “Offering“) of common stock, par value $0.01 per share, of the
Company, (the “Common Stock”) issuable upon conversion of certain shares of the
$0.925 Series D Non-Cumulative Convertible Preferred Stock, par value $0.01 per
share, of the Company (the “Series D Preferred Stock“) held by the Shareholder,
except as otherwise set forth herein;

 

WHEREAS, concurrently with the consummation of the Offering, the Shareholder
desires to sell to the Company certain shares of Common Stock, par value $0.01
per share, of the Company currently held by the Shareholder; and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows.

 

ARTICLE I.

DEFINITIONS

 

Section 1.1 Certain Definitions. As used herein, the following terms shall have
the following meaning:

 

“Business Day” shall mean any day, other than a Saturday, Sunday or a day on
which banking institutions in Tulsa, Oklahoma and New York, New York are
authorized or obligated by law or executive order to close.

 

“Closing” shall mean the consummation of the Offering described in Section
2.1(a) hereof.

 

“Exchange Act Regulations” shall mean the regulations promulgated by the SEC
under the Securities Exchange Act of 1934.

 

“Gross Repurchase Amount” shall mean $50,000,000.

 

“KCC” shall mean the Kansas Corporation Commission.

 

“Law“ shall mean any federal, state, local or foreign law, statute, ordinance,
rule, regulation, judgment, injunction, order or decree.

 

“Lock-Up Provision” shall mean the lock-up provision set forth in Section 2.3 of
the Prior Transaction Agreement.

 

“NYSE“ shall mean the New York Stock Exchange.

 

“Offering Price” shall mean the per share offering price of the Common Stock in
the Offering before deducting the Offering Expenses.

 

“Offering Expenses” shall mean all fees, expenses, underwriting commissions and
discounts, incurred or paid in connection with the Offering, including without
limitation,

 

2



--------------------------------------------------------------------------------

attorneys’ and accountants’ fees, filing fees and printing costs.

 

“Person” shall mean any individual, corporation, company, partnership, joint
venture, trust, group (as such term is used in Rule 13d-5 under the Exchange
Act), business association, government or political subdivision thereof,
governmental body or other entity.

 

“Prior Transaction Agreement” shall mean the Transaction Agreement dated as of
January 9, 2003 among the Company, the Parent and the Shareholder.

 

“Registration Rights Agreement” shall mean the Registration Rights Agreement
dated as of January 9, 2003 among the Company, the Parent and the Shareholder.

 

“Resale Shelf Registration Statement” means the registration statement filed by
the Company with the SEC on April 4, 2003, which became effective on April 15,
2003, providing for the registration under the Securities Act of the resale by
the Shareholder of shares of Common Stock held by the Shareholder, shares of
Series D Preferred Stock held by the Shareholder and shares of the Common Stock
issuable upon conversion of the Series D Preferred Stock.

 

“Securities Act“ shall mean the Securities Act of 1933, as amended.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Shareholder Agreement” shall mean the Shareholder Agreement dated as of January
9, 2003 among the Company, the Parent and the Shareholder.

 

“Termination Date“ shall mean the date thirty (30) Business Days from the date
of this Agreement or such later date as may be mutually agreed upon by the
parties hereto.

 

Section 1.2 Other Defined Terms. Capitalized terms used in this Agreement but
not defined shall have the respective meanings set forth in the Shareholder
Agreement. The following terms shall have the meanings defined for such terms in
the Sections of this Agreement set forth below:

 

Term

--------------------------------------------------------------------------------

  

Location

--------------------------------------------------------------------------------

Agreement

   Preamble

Business Day

   Section 1.1

Closing

   Section 1.1

Common Stock

   Recitals

Company

   Preamble

Exchange Act Regulations

   Section 1.1

KCC

   Section 1.1

Gross Repurchase Amount

   Section 1.1

Law

   Section 1.1

Lock-Up Period

   Section 3.4

Lock-Up Provision

   Section 1.1

NYSE

   Section 1.l

Offering

   Recitals

Offering Expenses

   Section 1.1

Offering Price

   Section 1.1

Parent

   Preamble

Person

   Section 1.1

Prior Transaction Agreement

   Section 1.1

Registration Rights Agreement

   Section 1.1

 

3



--------------------------------------------------------------------------------

Repurchase

   Section 3.1

Repurchase Closing

   Section 3.3

Repurchase Shares

   Section 3.1

Resale Shelf Registration Statement

   Section 1.1

SEC

   Section 1.1

Securities Act

   Section 1.1

Series D Preferred Stock

   Recitals

Shareholder

   Preamble

Shareholder Agreement

   Section 1.1

Termination Date

   Section 1.1

 

ARTICLE II.

THE OFFERING BY SHAREHOLDER

 

Section 2.1. The Offering.

 

(a) In consideration of the Company’s agreement to repurchase certain shares of
Common Stock held by Shareholder as set forth in Section 3.1 below, and pursuant
to the terms of the Registration Rights Agreement, the Shareholder agrees to use
its commercially reasonable efforts to effect a bona fide underwritten public
offering of no less than a gross aggregate amount of $150,000,000 of Common
Stock (or such lesser amount as may be agreed upon by the Company and the
Shareholder) registered under the Resale Shelf Registration Statement at the
Offering Price agreed to by the Shareholder and set forth in the underwriting
agreement among the underwriters and the Shareholder (the “Offering”) on or
before the Termination Date. The Common Stock to be sold in the Offering shall
be the shares of Common Stock issuable upon the conversion of the requisite
number of shares of Series D Preferred Stock held by the Shareholder, which
conversion shall be effected immediately prior to the Closing of the Offering;
provided that to the extent, and only to the extent, that the aggregate gross
proceeds of the Offering in which Series D Preferred Stock is converted to
Common Stock exceed $150,000,000, then the Shareholder shall have the right to
sell in the Offering additional shares, at its discretion, of either Common
Stock held by the Shareholder or Common Stock issued upon conversion of Series D
Preferred Stock held by the Shareholder, which shares shall be deemed a part of
the Offering for purposes of this Agreement.

 

(b) The investment bankers and managing underwriters for the Offering shall be
selected by the Shareholder, subject to Company’s consent, such consent not to
be unreasonably withheld.

 

Section 2.2. ONEOK’s Consent to the Offering. Subject to the satisfaction of the
conditions set forth in Section 2.3 below, the Company consents to the Offering
and, solely with respect to the Offering, waives the Lock-Up Provision. In
addition, with respect to the Offering, the Company waives delivery by the
Shareholder to the Company of the Lock-Up Notice required under Section 4.2 of
the Registration Rights Agreement. The Company agrees that its lock-up period
under such Section 4.2 that would otherwise be triggered by delivery of the
Lock-up Notice shall commence on the date of the announcement of the Offering.
The consent and waivers set forth in this paragraph apply only with respect to
the Lock-Up Provision and the Lock-Up Notice and do not constitute a waiver of
any other provisions of the Prior Transaction

 

4



--------------------------------------------------------------------------------

Agreement or any other agreements among the Company, the Shareholder and Parent.
In addition, the consent and waivers set forth in this paragraph apply only with
respect to the Offering described in this Agreement and do not apply to any
other sales.

 

Section 2.3. Conditions to Company’s Consent to the Offering . The Company’s
consent and waiver of the Lock-Up Provision as set forth in Section 2.2 above is
conditioned upon satisfaction of all of the following:

 

(a) the Offering shall be completed on or before the Termination Date;

 

(b) the shares of stock to be sold in the Offering shall have been converted
from Series D Preferred Stock to Common Stock in connection with, and
immediately prior to, the Closing, except as otherwise specifically provided in
this Agreement;

 

(c) Parent, Shareholder and the representatives of the underwriters shall have
agreed in writing with the Company that all reasonable efforts will be made to
achieve a wide distribution of the Common Stock in the Offering and to ensure
that no Transferee in the Offering acquires for its own account Beneficial
Ownership of Securities representing upon Transfer (as defined in the
Registration Rights Agreement) 5.0% or more of the then outstanding Common Stock
(assuming the conversion of all shares of Series D Preferred Stock to be
Transferred into shares of Common Stock) The Shareholder and the representatives
of the underwriters shall inform the Company of their proposed allocation of
shares in the Offering and seek the Company’s consent to allocations that would
result in a Transferee’s Beneficial Ownership exceeding the 5% threshold
established in the preceding sentence;

 

(d) no provision of any applicable Law and no judgment, injunction, order or
decree shall prohibit the consummation of the Offering; and

 

(e) the representations and warranties of the Parent and the Shareholder set
forth in Section 4.2 shall be true and correct as of the consummation of the
Offering.

 

Section 2.4. Lock-Up. The parties acknowledge and agree that, except for the
limited waiver described in Section 2.2 of this Agreement, the Shareholder is
currently subject to a lock-up provision extending from January 9, 2003 until
August 4, 2003 (the “Lock-Up Period”), pursuant to the terms of the Prior
Transaction Agreement. The parties hereby agree to extend the Lock-Up Period for
an additional period commencing August 4, 2003 and ending ninety (90) days after
the date of the prospectus supplement with respect to the Offering, provided
that the Offering is completed. During the Lock-Up Period as extended under this
paragraph, the Shareholder and Parent shall not (i) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences or ownership of
the Common Stock or any security convertible into or exercisable or exchangeable
for Common Stock, whether any such transaction described in clause (i) or (ii)
above is to be settled by delivery of Common Stock or such other securities, in
cash or otherwise, other than with respect to the Offering as contemplated by
this Agreement.

 

5



--------------------------------------------------------------------------------

Section 2.5. Expenses of the Offering. Shareholder shall pay all fees, costs and
expenses, and reimburse the Company for any fees, costs or expenses that the
Company may incur, in connection with the conversion of the Series D Preferred
Stock to Common Stock and the Offering, including the Offering Expenses and any
other Registration Expenses (as defined in the Registration Rights Agreement)
incurred after the effective date of the Resale Shelf Registration Statement.
Shareholder shall also pay all capital gains, income, transfer and other taxes,
if any, attributable to such sale. Company and its senior officers shall provide
assistance with marketing as set forth in Section 4.4(a)(vi) of the Registration
Rights Agreement; provided, however, that Shareholder shall reimburse Company
for its out-of-pocket expenses in supporting the marketing of the Offering.

 

Section 2.6. Waiver of NYSE Listing. Parent and the Shareholder each waive any
obligation the Company may have to list any shares of Series D Preferred Stock
with the NYSE in connection with the Offering; provided that the shares of
Common Stock issued in the Offering upon conversion of the Series D Preferred
Stock shall have been authorized for listing.

 

Section 2.7. Amendment of Registration Rights Agreement.

 

(a) Parent and the Shareholder hereby amend Section 4.2(a) of the Registration
Rights Agreement to allow the Company, during any period beginning on the date
of a Lock-Up Notice (as defined in the Registration Rights Agreement) and ending
ninety (90) days after the date of the Prospectus Supplement with respect to a
Shelf Takedown under the Registration Rights Agreement, to use the Company’s
Common Stock or securities convertible into or exercisable for Common Stock as
consideration for the purchase or other acquisition of stock, assets or
interests in other corporations, partnerships or business organizations (if the
party to whom the Company issues such securities agrees to be bound to the
lock-up provisions applicable to the Company pursuant to Section 4.2 of the
Registration Rights Agreement).

 

(b) The Company, Parent and the Shareholder hereby agree to amend Section 4.5 of
the Registration Rights Agreement by deleting the last two sentences of that
Section 4.5 and replacing those two sentences with the following:

 

The Shareholder shall pay all fees, costs and expenses, and reimburse the
Company for all fees, costs or expenses that the Company may incur after the
effective date of the Resale Shelf Registration Statement, in connection with
any offering by the Shareholder of securities registered under the Shelf
Registration Statement, irrespective of whether the securities are being offered
in an underwritten offering, including brokerage fees, legal fees, discounts and
commissions and any other Registration Expenses as defined in the Registration
Rights Agreement that the Company may incur after the effective date of the
Resale Shelf Registration Statement. In addition, the Shareholder shall pay its
pro rata share of the Registration Expenses for any Subject Offering in which
the Shareholder has requested that Piggy-Back Shares be included. The
Shareholder shall pay all underwriting discounts and commissions and any capital
gains, income or transfer taxes, if any, attributable to the sale of the Shares.

 

(c) Company, Parent and Shareholder hereby agree to amend Section 4.2(b) of the
Registration Rights Agreement by adding the following to the end of that Section
4.2(b):

 

6



--------------------------------------------------------------------------------

For purposes of this Section 4.2(b), the term “Shelf Takedown” shall mean any
offering or sale by the Shareholder of securities registered under the Shelf
Registration Statement, irrespective of whether the securities are being offered
in an underwritten offering.

 

ARTICLE III.

WESTAR SALE TO COMPANY

 

Section 3.1. Company’s Repurchase of Shareholder’s Common Stock. Subject to the
other terms and conditions of this Agreement, Company agrees to repurchase (the
“Repurchase”) from the Shareholder, and the Shareholder agrees to sell to the
Company, that number of shares of Common Stock currently held by the Shareholder
(the “Repurchase Shares”) equal to the Gross Repurchase Amount divided by the
Offering Price.

 

Section 3.2. Conditions to the Repurchase. The Company’s obligation to
consummate the Repurchase is conditioned upon the satisfaction (or waiver by the
Company) of all of the following: 1) the Offering shall have been consummated by
the Shareholder, 2) the aggregate gross proceeds of the Offering shall be equal
to or greater than $150,000,000 3) the representations and warranties set forth
in Section 4.2 shall be true and correct as of the consummation of the Offering.

 

Section 3.3. Repurchase Closing. The closing of the Repurchase (the “Repurchase
Closing”) shall occur upon the later of a) the consummation of the Offering and
b) satisfaction (or waiver by the Company) of all of the conditions set forth in
Section 3.2 above. At the Repurchase Closing, the Company shall pay the
Shareholder an amount in cash equal to the Gross Repurchase Amount against
delivery of certificates representing the Repurchase Shares, duly endorsed in
blank for transfer or accompanied by duly executed stock powers assigning the
Repurchase Shares in blank. Payment of the Gross Repurchase Amount shall be in
U.S. Dollars and shall be made at the Repurchase Closing by wire transfer of
immediately available funds to an account with Bank of America designated by the
Shareholder in writing.

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

 

Section 4.1. Representations and Warranties of the Company. The Company
represents and warrants to the Shareholder as of the date hereof as follows:

 

(a) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Oklahoma and has all
necessary corporate power and authority to enter into this Agreement and to
carry out its obligations hereunder.

 

(b) This Agreement has been duly and validly authorized by the Company and all
necessary and appropriate action has been taken by the Company to execute and
deliver this Agreement and to perform its obligations hereunder.

 

(c) This Agreement has been duly executed and delivered by the Company and
assuming due authorization and valid execution and delivery by Parent and the
Shareholder, this Agreement is a valid and binding obligation of the Company,
enforceable in accordance with its terms.

 

7



--------------------------------------------------------------------------------

(d) Other than any consents that have already been obtained, no consent, waiver,
approval, authorization, exemption, registration, license or declaration is
required to be made or obtained by the Company in connection with the (i)
execution, delivery or performance of this Agreement or (ii) the consummation of
the Offering and the Repurchase.

 

(e) The execution and delivery by the Company of this Agreement and the
performance of its obligations hereunder does not and will not (i) conflict
with, or result in the breach of any provision of the constitutive documents of
the Company; (ii) result in any violation, breach, conflict, default or event of
default (or an event which with notice, lapse of time, or both, would constitute
a default or event of default), or give rise to any right of acceleration or
termination or any additional payment obligation, under the terms of any
material contract, agreement or permit to which the Company is a party or by
which the Company’s assets or operations are bound or affected; or (iii)
violate, in any material respect, any Law applicable to the Company.

 

Section 4.2. Representations and Warranties of the Parent and the Shareholder.
Each of Parent and the Shareholder represents and warrants to the Company as of
the date hereof as follows:

 

(a) Each of Parent and the Shareholder has been duly incorporated and is validly
existing as a corporation in good standing under the laws of its state of
incorporation and has all necessary corporate power and authority to enter into
this Agreement and to carry out its obligations hereunder.

 

(b) This Agreement has been duly and validly authorized by each of Parent and
the Shareholder and all necessary and appropriate action has been taken by each
of Parent and the Shareholder to execute and deliver this Agreement and to
perform its obligations hereunder.

 

(c) This Agreement has been duly executed and delivered by each of Parent and
the Shareholder and assuming due authorization and valid execution and delivery
by the Company, this Agreement is a valid and binding obligation of each of
Parent and the Shareholder, enforceable in accordance with its terms.

 

(d) Other than any consents that have already been obtained, no consent, waiver,
approval, authorization, exception, registration, license or declaration is
required to be made or obtained from any Person, including the KCC, by either
Parent or the Shareholder in connection with (i) the execution, delivery or
performance of this Agreement or (ii) the consummation of the Offering and the
Repurchase.

 

(e) The execution and delivery by Parent and the Shareholder of this Agreement
and the performance of its obligations hereunder does not and will not (i)
conflict with, or result in the breach of any provision of the constitutive
documents of either Parent or the Shareholder; (ii) result in any violation,
breach, conflict, default or event of default (or an event which with notice,
lapse of time, or both, would constitute a default or event of default), or give
rise to any right of acceleration or termination or any additional payment
obligation, under the terms of any material contract, agreement or permit to
which either Parent or the Shareholder is a party or by

 

8



--------------------------------------------------------------------------------

which either Parent or the Shareholder’s assets or operations are bound or
affected; or (iii) violate, in any material respect, any Law applicable to
either Parent or the Shareholder.

 

(f) Upon consummation of the Repurchase, the Company will have valid and
marketable title to the Repurchase Shares, free and clear of all title defects,
security interests, liens or encumbrances of any nature whatsoever.

 

ARTICLE V.

COVENANTS

 

Section 5.1. Commercially Reasonable Efforts. Subject to the terms and
conditions of this Agreement, the Company, Parent and the Shareholder will use
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable under
applicable Law to consummate the transactions contemplated by this Agreement.

 

Section 5.2. KCC Compliance. Parent and Shareholder shall prepare and submit to
the KCC any filings, notifications and other submissions and take any such
further action as may be necessary or appropriate in connection with the
transactions described in this Agreement. The Company shall cooperate with
Parent and the Shareholder in connection with the foregoing to the extent
reasonably requested by Parent and the Shareholder.

 

ARTICLE VI.

TERMINATION

 

Section 6.1. Termination. This Agreement may be terminated at any time by the
mutual written agreement of the Company, Parent and the Shareholder.

 

ARTICLE VII.

MISCELLANEOUS

 

Section 7.1. Injunctive Relief. Each party hereto acknowledges that it would be
impossible to determine the amount of damages that would result from any breach
of any of the provisions of this Agreement and that the remedy at law for any
breach, or threatened breach, of any of such provisions would likely be
inadequate and, accordingly, agrees that each other party shall, in addition to
any other rights or remedies which it may have, be entitled to seek such
equitable and injunctive relief as may be available from any court of competent
jurisdiction to compel specific performance of, or restrain any party from
violating, any of such provisions. In connection with any action or proceeding
for injunctive relief, each party hereto hereby waives the claim or defense that
a remedy at law alone is adequate and agrees, to the maximum extent permitted by
law, to have each provision of this Agreement specifically enforced against him
or it, without the necessity of posting bond or other security against him or
it, and consents to the entry of injunctive relief against him or it enjoining
or restraining any breach or threatened breach of such provisions of this
Agreement.

 

Section 7.2. Successors and Assigns. This Agreement shall be binding upon, shall
inure to the benefit of and shall be enforceable by the Company, on the one
hand, and by Parent and the Shareholder, on the other hand, and their respective
successors and permitted assigns,

 

9



--------------------------------------------------------------------------------

and no such term or provision is for the benefit of, or intended to create any
obligations to, any other Person.

 

Section 7.3. Amendments; Waiver.

 

(a) This Agreement may be amended only by an agreement in writing executed by
the parties hereto.

 

(b) Either party may waive in whole or in part any benefit or right provided to
it under this Agreement, such waiver being effective only if contained in a
writing executed by the waiving party. No failure by any party to insist upon
the strict performance of any covenant, duty, agreement or condition of this
Agreement or to exercise any right or remedy consequent upon breach thereof
shall constitute a waiver of any such breach or of any other covenant, duty,
agreement or condition, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such right
accruing to it thereafter.

 

Section 7.4. Notices. Except as otherwise provided in this Agreement, all
notices, requests, claims, demands, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
by hand, when delivered personally or by courier, three days after being
deposited in the mail (registered or certified mail, postage prepaid, return
receipt requested), or when received by facsimile transmission if promptly
confirmed by one of the foregoing means, as follows:

 

If to the Company:

 

ONEOK, Inc.

100 W. Fifth Street

Tulsa, Oklahoma 74103

Attention: Chief Executive Officer

Fax: (918) 588-7961

 

with copies to:

 

ONEOK, Inc.

100 W. Fifth Street

Tulsa, Oklahoma 74103

Attention: Chief Financial Officer

Fax: (918) 588-7961

 

and

 

ONEOK, Inc.

100 W. Fifth Street

Tulsa, Oklahoma 74103

Attention: General Counsel

Fax: (918) 588-7971

 

10



--------------------------------------------------------------------------------

If to Parent:

 

Westar Energy, Inc.

818 Kansas Avenue

Topeka, Kansas 66612

Attention: President

Fax: (785) 575-8061

 

with a copy to:

 

Westar Energy, Inc.

818 Kansas Avenue

Topeka, Kansas 66612

Attention: Corporate Secretary

Fax: (785) 575-1936

 

If to the Shareholder:

 

Westar Industries, Inc.

818 Kansas Avenue

Topeka, Kansas 66612

Attention: President

Fax: (785) 575-8061

 

with a copy to:

 

Westar Industries, Inc.

818 Kansas Avenue

Topeka, Kansas 66612

Attention: Corporate Secretary

Fax: (785) 575-1936

 

or to such other address or facsimile number as either party may, from time to
time, designate in a written notice given in a like manner.

 

Section 7.5. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF OKLAHOMA WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.

 

Section 7.6. Headings. The descriptive headings of the several sections in this
Agreement are for convenience only and do not constitute a part of this
Agreement and shall not be deemed to limit or affect in any way the meaning or
interpretation of this Agreement.

 

Section 7.7. Integration. This Agreement and the other writings referred to
herein or delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to its subject matter. There are no restrictions,

 

11



--------------------------------------------------------------------------------

agreements, promises, representations, warranties, covenants or undertakings
with respect to its subject matter other than those expressly set forth or
referred to herein.

 

Section 7.8. Severability. If any term or provision of this Agreement or any
application thereof shall be declared or held invalid, illegal or unenforceable,
in whole or in part, whether generally or in any particular jurisdiction, such
provision shall be deemed amended to the extent, but only to the extent,
necessary to cure such invalidity, illegality or unenforceability, and the
validity, legality and enforceability of the remaining provisions, both
generally and in every other jurisdiction, shall not in any way be affected or
impaired thereby.

 

Section 7.9. Consent to Jurisdiction. In connection with any suit, claim, action
or proceeding arising out of this Agreement, Parent, the Shareholder and the
Company each hereby consent to the in personam jurisdiction of the United States
federal courts and state courts located in Tulsa, Oklahoma; the Shareholder and
the Company each agree that service in the manner set forth in Section 7.4
hereof shall be valid and sufficient for all purposes; and the Shareholder and
the Company each agree to, and irrevocably waive any objection based on forum
non conveniens or venue, appear in any United States federal court state court
located in Tulsa, Oklahoma.

 

Section 7.10. Counterparts. This Agreement may be executed by the parties hereto
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, Parent and the Shareholder have caused this
Agreement to be duly executed by their respective authorized officers as of the
date set forth at the head of this Agreement.

 

ONEOK, INC.

By:

 

/s/    David L. Kyle        

--------------------------------------------------------------------------------

Name:

Title:

 

David L. Kyle

Chairman, President and

Chief Executive Officer

 

WESTAR ENERGY, INC.

By:

 

/s/    James S. Haines, Jr.

--------------------------------------------------------------------------------

Name:

Title:

 

James S. Haines, Jr

Chief Executive Officer and President

 

WESTAR INDUSTRIES, INC

By:

 

/s/    James S. Haines, Jr.

--------------------------------------------------------------------------------

Name:

Title:

 

James S. Haines, Jr.

Chief Executive Officer and President

 

13